Citation Nr: 0022820	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability, claimed as the result of an 
appendectomy at a VA medical facility in September 1992.

2.  Entitlement to a rating in excess of 10 percent for a 
fistula due to a stitch abscess from a right inguinal hernia 
repair.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision in which the Buffalo, New 
York RO denied the veteran benefits under 38 U.S.C.A. § 1151 
for additional disability as the result of an appendectomy at 
a VA medical facility in September 1992.  This rating 
decision also awarded the veteran compensation benefits under 
to 38 U.S.C.A. § 1151 for a fistula caused by a stitch 
abscess from a right inguinal hernia repair and rated the 
disability 10 percent disabling.

The veteran also perfected appeals of denials of claims of 
service connection for tinnitus and bilateral hearing loss.  
In a February 2000 rating decision the RO granted these 
claims.  Hence they are no longer before the Board for 
appellate consideration.  

The case was before the Board in September 1997, when, in 
pertinent part, it was remanded to the RO for additional 
development.  The case is now back before the Board for 
appellate review.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been obtained.

2.  There is no competent evidence that the veteran has 
compensable additional disability as a result of an 
appendectomy at a VA facility in September 1992.

3.  The veteran's right inguinal hernia repair stitch abscess 
fistula is manifested by constant, smelly, drainage from the 
surgical tract requiring two to three times daily changes of 
gauze bandages, and pain at the drainage site on bending, 
sitting, or other movement.

4.  The fistula causes impairment beyond what is encompassed 
in the schedular criteria and presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Benefits under 38 U.S.C.A. § 1151 for additional 
disability as a result of an appendectomy at a VA medical 
facility in September 1992 are not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).

2.  A schedular rating in excess of 10 percent for a fistula 
due to a right inguinal hernia repair stitch abscess is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).

3.  Referral of the claim for an increased rating for a right 
inguinal hernia repair stitch abscess fistula to the Director 
of Compensation and Pension Service for consideration of an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Benefits under 38 U.S.C.A. § 1151.

In a claim filed in October 1992, the veteran asserted that 
in September 1992, he went to the emergency room of a VA 
medical facility with complaints of stomach pain, but no 
vomiting and no bowel stoppage.  He was told he had to have 
his appendix out, and he consented to the surgery believing 
the doctors knew what they were doing.  After the surgery, he 
was informed by the doctor that his appendix was not 
diseased.  He claims that his appendix was taken out for no 
reason and his pre-operative stomach pains have continued.  
He contends that because his appendix was not diseased and 
was removed for no reason, he has additional disability due 
to his appendectomy.  

This claim was remanded by the Board in September 1997 so 
that the veteran could clarify the additional disability he 
was claiming as a result of his appendectomy.  His response 
was a re-iteration of his previous statements summarized 
above.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  The Board finds that the veteran has 
presented a plausible claim for benefits under 38 U.S.C.A. 
§ 1151, and thus, his claim is well-grounded.

The applicable laws and regulations provide that a veteran is 
entitled to compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  
Specifically, in pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

When determining whether a specific injury is a result of 
hospitalization, consideration must encompass not only 
injuries resulting from the provision of hospital care and 
treatment, but injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  VA O.G.C. 
Prec. 7-97 (Jan. 29, 1997).  

The Board notes that this claim was filed prior to October 1, 
1997, and that fault or negligence on the part of the VA is 
not a factor for consideration.  See Brown v. Gardner, 513 
U.S. 115 (1994); Jimison v. West, 13 Vet. App. 75, 77 (1999); 
VA O.G.C. Prec. 6-98 (Apr. 1998). 

Turning to the medical evidence on hand, the hospital 
discharge report shows that the veteran was hospitalized from 
September 27, 1992, to October 3, 1992.  He entered the 
emergency room with pain in the right lower quadrant with a 
little bit of pain diffusely into the epigastric region.  He 
reported one episode of vomiting earlier in the evening, and 
had normal bowel movements.  His abdomen was soft and tender 
to palpation, with rebound in the right lower quadrant.  His 
white blood count was 12.8.  Appendicitis was suspected.  An 
appendectomy was performed, and there were no complications 
during surgery.  The veteran had a normal post operative 
course, complaining only of incisional pain.  He was 
discharged with no complications.  Medical records subsequent 
to the surgery show no complaints or treatment for additional 
disability relating to his appendectomy.  

With regard to his assertion that the removal of his 
appendix, which he claims was not diseased, constitutes 
additional disability - compensation is not available for the 
necessary consequences of medical or surgical treatment where 
the treatment is properly administered with the express or 
implied consent of the veteran.  38 C.F.R. § 3.358 (c)(3).  
The veteran acknowledges that he consented to the 
appendectomy.  The removal of his appendix, diseased or not, 
is a necessary consequence of this procedure.  Consequently, 
removal of the appendix is not compensable under 38 U.S.C.A. 
§ 1151.  Moreover, there is no medical evidence indicating 
that the removal of his appendix has caused the veteran any 
medical disability whatsoever, and the veteran himself has 
not identified how the removal of his appendix has harmed 
him.  Although he has reported periodic stomach pain, he has 
asserted that this pain is the same pain he had prior to the 
surgery which caused him to go to the emergency room in the 
first place.  Thus, this stomach pain pre-existed his 
appendectomy, and cannot be considered additional disability 
caused by the surgery.  As there is no evidence of additional 
disability as a result of the September 1992 appendectomy at 
a VA facility, compensation for such disability under 
38 U.S.C.A. § 1151 is not warranted.  

2.  Increased rating.

The appellant's contentions regarding the severity of his 
fistula constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a).

As was noted previously, in a May 1995 decision the RO 
originally granted benefits under 38 U.S.C.A. § 1151 for a 
fistula due to a stitch abscess from a right inguinal hernia 
repair.  A 10 percent schedular rating was assigned for a 
superficial, poorly nourished scar with repeated ulceration, 
effective March 20, 1992, the date of the veteran's claim.  
The veteran objected to the assigned rating and perfected an 
appeal of this decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable schedular criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For a claim where the 
veteran has disagreed with the original rating assigned for 
his service-connected disability, it is necessary to 
determine whether he has at any time since his original claim 
met the requirements for a higher disability rating.  It is 
also necessary to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO has rated the fistula due to a stitch abscess from a 
right inguinal hernia repair under the criteria in Diagnostic 
Code 7803.  Under those criteria, a 10 percent rating is the 
only rating available, and is warranted for a superficial 
scar which is poorly nourished with repeated ulceration.  
Consequently, the veteran's current 10 percent evaluation is 
the maximum schedular rating available.  

Considering other potentially applicable schedular criteria, 
the Board notes that the fistula is not on the head, face, or 
neck, nor is it a product of burns.  Consequently, Codes 7800 
and 7802 do not apply.  Additionally, symptoms of the fistula 
do not meet the criteria for Diagnostic Code 7805, which 
requires evaluation of the functional limitation of the part 
affected.  Specifically, the inguinal fistula does not impact 
on bowel movements, and Code 7335 is not for application 
(1999).  In fact, the symptoms of the fistula do not meet the 
schedular requirements for an increased rating under any 
applicable criteria.  

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim for service 
connection, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for his fistula.  The veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  Additionally, as just discussed, 
there is no schedular basis for awarding the veteran a rating 
in excess of 10 percent for his fistula.  Since a rating in 
excess of 10 percent is not warranted for any segment of time 
during the appellate period, he was not harmed by any RO 
failure to consider or assign a "staged" rating.  See 
Fenderson v. West, 12 Vet. App. 119.  

Although an increased evaluation is not warranted, the Board 
still must consider whether referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is warranted.  While the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that 
referral of the veteran's claim to the Director of 
Compensation and Pension for extraschedular consideration is 
warranted.  

The veteran's stitch abscess fistula presents the type of 
disability picture where referral to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration is appropriate.  The medical evidence shows 
that ever since the veteran's May 1988 surgery for repair of 
an inguinal hernia he has had constant purulent discharge 
from the incision site, identified as abscessed stitches.  
The record reveals that he had these abscesses surgically 
excised in March 1992, June 1992, and January 1993, all 
without success, and has had the site of the exudation 
cauterized multiple times, again without cessation of the 
drainage.  Medical evidence shows that the drainage is 
constant, and that the site of his discharge is tender and 
with frequent erythema.  Moreover, the record reveals that 
the veteran has been prescribed gauze pads for this condition 
which he must change two or three times a day due to the 
constant foul-smelling drainage.  Additionally, the veteran 
has also stated that the fistula causes him pain on bending, 
prolonged sitting, and any movement which stretches the scar.  
Considering the symptoms of the veteran's fistula due to a 
right inguinal hernia repair stitch abscess, the Board finds 
that the maximum 10 percent evaluation available on a 
schedular basis does not fully encompass the disability due 
to this condition.  Accordingly, referral of the claim to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating is warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of an appendectomy at a VA facility in 
September 1992 is denied.

A schedular rating in excess of 10 percent for a fistula due 
to a stitch abscess from a right inguinal hernia repair is 
denied. 

Referral of the case to the Director of Compensation and 
Pension Services for consideration of an extraschedular 
rating for a fistula due to a stitch abscess from a right 
inguinal hernia repair is granted.


REMAND

The Board has found that referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for consideration of an extraschedular rating for a 
right inguinal hernia repair stitch abscess fistula is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following:

The RO should refer this claim to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the veteran's fistula due to a stitch 
abscess from a right inguinal hernia 
repair.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

